                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                   UNITED STATES DISTRICT COURT

                        9                                           DISTRICT OF NEVADA

                      10

                      11        VALERIYA SLYZKO,                                    Case No. 2:19-cv-00176-JAD-EJY

                      12                            Plaintiff,                      DEFENDANT EXPERIAN INFORMATION
                                                                                    SOLUTIONS, INC. AND PLAINTIFF’S
                      13                 v.                                         STIPULATION FOR A TOLLING OF
                      14        DITECH FINANCIAL SERVICES, LLC,                     DEADLINES
                                EQUIFAX INFORMATION SERVICES
                      15        LLC, EXPERIAN INFORMATION                           Complaint filed: January 30, 2019
                                SOLUTIONS, INC. AND TRANS UNION,                    First Amended Complaint filed: April 1, 2019
                      16        LLC,

                      17                            Defendants.

                      18
                                        Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
                      19
                               of record, and Plaintiff Valeriya Slyzko (“Plaintiff”), by and through her counsel of record, hereby
                      20
                               submit this stipulation for a tolling of all deadlines pending substitution by Plaintiff’s
                      21
                               representative or successor. The parties stipulate as follow:
                      22
                                        1.     On March 17, 2020, Plaintiff’s counsel filed a Notice of Suggestion of Death
                      23
                               Pursuant to FRCP 25. (ECF No. 64).
                      24
                                        2.     To date, a successor or representative of Plaintiff has not yet been substituted in her
                      25
                               place.
                      26
                                        3.     On March 23, 2020, the Court entered an order granting in part and denying in part
                      27
                               Experian’s motion to dismiss, among other rulings. The Court also granted Plaintiff leave to
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                         1     amend certain claims. (ECF No. 66, hereinafter “the Order”).
                         2             4.      Acknowledging that Plaintiff’s successor or representative has not yet been
                         3     substituted in her place, the Order tolled the deadline for the filing of a second-amended complaint
                         4     until ten days after a motion to substitute Plaintiff’s successor or representative is granted. The
                         5     Order is silent as to all other deadlines.
                         6             5.      Out of consideration of judicial economy and the passing of Plaintiff, the parties
                         7     stipulate that all deadlines except those set forth in FED.R.CIV.P. 25 (Substitution of Parties) shall
                         8     be tolled until Plaintiff’s successor or representative is substituted.
                         9             6.      To the extent a successor or representative is substituted, the parties will meet and
                      10       confer at that time to reset any necessary deadlines, including but not limited to, Experian’s
                      11       deadline to respond to the operative complaint and discovery deadlines. The parties agree to meet
                      12       and confer regarding discovery within 14 days after a motion for substitution is granted, and that
                      13       Experian’s response to the operative complaint shall be filed no later than 21 days after a second
                      14       amended complaint is filed or the time to do so expires.
                      15        IT IS SO STIPULATED.
                      16        DATED this 26th day of March 2020.
                      17        NAYLOR & BRASTER                                    KNEPPER & CLARK LLC
                      18        By: /s/ Jennifer L. Braster                         By: /s/ Miles N. Clark
                                    Jennifer L. Braster (NBN 9982)                      Matthew I. Knepper (NBN 12796)
                      19            Andrew J. Sharples (NBN 12866)                      Miles N. Clark (NBN 13848)
                                    1050 Indigo Drive, Suite 200                        Shaina R. Plaksin (NBN 13935)
                      20            Las Vegas, NV 89145                                 10040 W. Cheyenne Ave., Suite 170-109
                                                                                        Las Vegas, NV 89129
                      21            Attorneys for Defendant
                                Experian Information Solutions, Inc.                     David H. Krieger (NBN 9086)
                      22                                                                 HAINES & KRIEGER
                                                                                         8985 S. Eastern Avenue, Suite 350
                      23                                                                 Las Vegas, NV 89123
                      24                                                                 Attorneys for Plaintiff Valeriya Slyzko
                                IT IS SO ORDERED.
                      25
                                Dated this 27th day of March 2020.
                      26                                                            UNITED STATES MAGISTRATE JUDGE
                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                           2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
